—In an action to recover damages for breach of contract, the plaintiff appeals from an order of the Supreme Court, Westchester County (Colabella, J.), dated July 30, 1998, which, inter alia, granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court properly granted the defendants’ motion for summary judgment since there are no triable issues of fact. The documentary and other evidence presented on the motions establish that the plaintiff developer and the defendant Mount *351Vernon Hospital (hereinafter the hospital) never entered into an enforceable contract but only memorialized their intent to form, in the future, a joint venture to acquire, renovate, and operate a parking garage then owned by the City of Mount Vernon. The parties’ signed letter of intent expressly stated that it “was not a final agreement and does not encompass all the terms and conditions of the agreement to be reached” but that the parties would form a joint venture when the plaintiff secured an agreement from the City of Mount Vernon to sell or lease the subject parking garage. Moreover, the hospital opted out of the anticipated joint venture, as permitted by the letter of intent, when it became apparent that this joint venture could never be formed due to the City’s refusal to sell or lease the garage to a joint venture involving a developer. Since no final or complete agreement was ever reached between the parties, the plaintiff has no cause of action to recover damages for breach of contract (see, Cobble Hill Nursing Home v Henry & Warren Corp., 74 NY2d 475, cert denied 498 US 816; Martin Delicatessen v Schumacher, 52 NY2d 105). O’Brien, J. P., Ritter, Thompson and Joy, JJ., concur.